                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 1 of 10 PageID 1



                         BARSHAY SANDERS, PLLC
                         Craig B. Sanders (Fla Bar 0985686)
                         100 Garden City Plaza, Suite 500
                         Garden City, NY 11530
                         Tel: (516) 203-7600
                         Email: csanders@barshaysanders.com
                         Attorneys for Plaintiff
                         File No.: 122422

                                                     UNITED STATES DISTRICT COURT
                                                      MIDDLE DISTRICT OF FLORIDA


                           Circled Wagons Management LLC
                           d/b/a ABQ Raw,
                                                                                 Case No:
                                                   Plaintiff,
                                                                                 COMPLAINT
BARSHAY SANDERS, PLLC




                                     v.
                                                                                 DEMAND FOR JURY TRIAL
                           Concealed Nation, LLC.,

                                            Defendant.
                           __________________________________/

                                Plaintiff Circled Wagons Management LLC d/b/a ABQ Raw (“Plaintiff”), by and

                         through its undersigned counsel, for its Complaint against Defendant Concealed Nation, LLC.

                         (“Defendant”) states and alleges as follows:

                                                                INTRODUCTION

                                1.        This action seeks to recover damages for copyright infringement and the

                         violation of the DMCA for the removal of copyright management information.

                                2.        Plaintiff herein creates videos and owns the rights to these images which

                         Plaintiff licenses to various publications.

                                3.        Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's

                         videos and many others are the subject of pending copyright applications.

                                4.        Defendant owns and operates a website known as concealednation.org (the

                         “Website”).

                                5.        Defendant, without permission or authorization from Plaintiff actively copied,




                                                                             1
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 2 of 10 PageID 2




                         stored, and/or displayed still images from Plaintiff's Video on the Website and engaged in this

                         misconduct knowingly and in violation of the United States copyright laws.

                                                                       PARTIES

                                 6.        Plaintiff Circled Wagons Management LLC d/b/a ABQ Raw is a New Mexico

                         Limited Liability Company with a principal place of business at 1330 San Pedro NE,

                         Albuquerque, New Mexico 87110 in Bernalillo County.

                                 7.        On information and belief, Defendant Concealed Nation, LLC., is a Florida

                         Limited Liability Company with a principal place of business at 4683 Winston Lane North,

                         Sarasota in Sarasota County, Florida and is liable and responsible to Plaintiff based on the facts
BARSHAY SANDERS, PLLC




                         herein alleged.
                                                           JURISDICTION AND VENUE

                                8.         This Court has subject matter jurisdiction over the federal copyright

                         infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.

                                 9.        This Court has personal jurisdiction over Concealed Nation, LLC. because it

                         maintains its principal place of business in Florida.

                                 10.       Venue is proper under 28 U.S.C. §1391(a)(2) because Concealed Nation, LLC.

                         does business in this Judicial District and/or because a substantial part of the events or

                         omissions giving rise to the claim occurred in this Judicial District.

                                                       FACTS COMMON TO ALL CLAIMS

                                11.        Plaintiff is the legal and rightful owner of videos which Plaintiff licenses to

                         publications.

                                12.        Plaintiff has invested significant time and money in building Plaintiff's portfolio.

                                13.        Plaintiff has obtained active and valid copyright registrations from the United

                         States Copyright Office (the “USCO”) which cover many of Plaintiff's videos while many

                         others are the subject of pending copyright applications.

                                14.        Plaintiff's videos are original, creative works in which Plaintiff owns protectable

                         copyright interests.



                                                                                2
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 3 of 10 PageID 3




                                15.      The Website is a popular and lucrative commercial enterprise.

                                16.      The Website is monetized in that it contains paid advertisements and, on

                         information and belief, Defendant profits from these activities.

                                17.      On June 16, 2020, Plaintiff authored a video of Don Onate (La Jornada

                         sculpture) Shooting in New Mexico (the “Video”). Copies of the still images from the Video

                         are attached hereto collectively as Exhibit 1.

                                 18.     Plaintiff applied to the USCO to register the Video on June 18, 2020 under

                         Application No. 1-8940661341.

                                 19.     The Video was registered by USCO on June 18, 2020 under Registration No.
BARSHAY SANDERS, PLLC




                         PA 2-255-843.

                                 20.     On September 2, 2020, Plaintiff observed a still image taken from the Video on

                         the Website in a story dated June 18, 2020, entitled “Jumping The Gun: Shooting Charges

                         Dropped In Incident At NM Statue Protest, But The Story Is Far From Over.” A copy of a

                         screengrab of the Website including the same still image taken from the Video is attached hereto

                         as part of Exhibit 2.

                                21.      The     still   image   taken   from       the    Video    was   displayed        at   URL:
                         https://concealednation.org/2020/06/jumping-the-gun-shooting-charges-dropped-in-incident-

                         at-nm-statue-protest-but-the-story-is-far-from-over/             and      was    stored      at        URL:

                         https://concealednation.org/wp-content/uploads/2020/06/ScreenHunter_3438-Jun.-18-14.30-

                         728x381.jpg.

                                 22.     On September 2, 2020, Plaintiff further observed a second still image taken from

                         the Video on the Website in a story dated June 16, 2020, entitled “Video Shows Shooting That

                         Happened In New Mexico During Statue Incident And It’s a Mess.” A copy of a screengrab of

                         Website including the second still image is attached hereto as part of Exhibit 2.

                                 23.     The second still image taken from the Video was displayed at URL:

                         https://concealednation.org/2020/06/jumping-the-gun-shooting-charges-dropped-in-

                         incident-at-nm-statue-protest-but-the-story-is-far-from-over/.



                                                                                3
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 4 of 10 PageID 4




                                 24.    Without permission or authorization from Plaintiff, Defendant volitionally

                         selected, copied, stored and/or displayed still images from Plaintiff’s copyright protected Video

                         as set forth in Exhibit 1 which is annexed hereto and incorporated in its entirety herein, on the

                         Website.

                                25.     On information and belief, the still images from Plaintiff's Video were copied,

                         stored and displayed without license or permission, thereby infringing on Plaintiff's copyrights

                         (hereinafter the “Infringements”).

                                26.     The Infringements include a URL (“Uniform Resource Locator”) for a fixed

                         tangible medium of expression that was sufficiently permanent or stable to permit it to be
BARSHAY SANDERS, PLLC




                         communicated for a period of more than transitory duration and therefore constitutes a specific

                         infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc.508 F.3d 1146, 1160 (9th

                         Cir. 2007).

                                27.     The Infringements are an exact copy taken from Plaintiff's original Video that

                         was directly copied and stored by Defendant on the Website.

                                28.     On information and belief, Defendant takes an active and pervasive role in the

                         content posted on its Website, including, but not limited to copying, posting, selecting,

                         commenting on and/or displaying images including but not limited to the still images from

                         Plaintiff's Video.

                                29.     On information and belief, Defendant directly contributes to the content posted

                         on the Website by, inter alia, directly employing reporters, authors and editors as its agents,

                         including but not limited to Brandon Curtis who is listed on Defendant’s Website as an author

                         (“Employees”).

                                30.     On information and belief, at all material times the Employees were acting

                         within the course and scope of their employment when they posted the Infringements.

                                31.     On information and belief, at all material times the Employees were acting

                         within the course and scope of their agency when they posted the Infringements.

                                32.     On information and belief, the still images from Plaintiff's Video were willfully



                                                                            4
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 5 of 10 PageID 5




                         and volitionally posted to the Website by Defendant.

                                33.     On information and belief, Defendant is not registered with the United States

                         Copyright Office pursuant to 17 U.S.C. §512.

                                34.     On information and belief, the Infringements were not posted at the direction of

                         a “user” as that term is defined in 17 U.S.C. §512(c).

                                35.     On information and belief, Defendant was aware of facts or circumstances from

                         which the determination regarding the Infringements was apparent. Defendant cannot claim

                         that it was not aware of the infringing activities, including the specific Infringements which

                         form the basis of this complaint, since such a claim would amount to only willful blindness to
BARSHAY SANDERS, PLLC




                         the Infringements on the part of Defendant.

                                36.     On information and belief, Defendant engaged in the Infringements knowingly

                         and in violation of applicable United States Copyright Laws.

                                37.     On information and belief, Defendant has the legal right and ability to control

                         and limit the infringing activities on its Website and exercised and/or had the right and ability

                         to exercise such right.

                                38.     On information and belief, Defendant monitors the content on its Website.

                                39.     On information and belief, Defendant has received a financial benefit directly

                         attributable to the Infringements.

                                40.     On information and belief, the Infringements increased traffic to the Website

                         and, in turn, caused Defendant to realize an increase its advertising revenues and/or

                         merchandise sales.

                                41.     On information and belief, a large number of people have viewed the unlawful

                         copies of the still images from Plaintiff's Video on the Website.

                                42.     On information and belief, Defendant at all times had the ability to stop the

                         reproduction and display of Plaintiff's copyrighted material.

                                43.     Defendant's use of the still images from Plaintiff's Video, if widespread, would

                         harm Plaintiff's potential market for the Video.



                                                                            5
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 6 of 10 PageID 6




                                 44.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.

                                                                FIRST COUNT
                                             (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                                 45.     Plaintiff repeats and incorporates by reference the allegations contained in the

                         preceding paragraphs, as though set forth in full herein.

                                 46.     The Video is an original, creative work in which Plaintiff owns a valid copyright

                         properly registered with the United States Copyright Office.

                                 47.     Plaintiff has not licensed Defendant the right to use the still images from

                         Plaintiff's Video in any manner, nor has Plaintiff assigned any of its exclusive rights in the

                         copyrights to Defendant.
BARSHAY SANDERS, PLLC




                                 48.     Without permission or authorization from Plaintiff and in willful violation of
                         Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,

                         reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff

                         thereby violating one of Plaintiff's exclusive rights in its copyrights.

                                 49.     Defendant's reproduction of the still images from Plaintiff's Video and display

                         of the still images on the Website constitutes willful copyright infringement. Feist Publications,

                         Inc. v. Rural Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).

                                 50.     Plaintiff is informed and believes and thereon alleges that the Defendant
                         willfully infringed upon Plaintiff's copyrighted Video in violation of Title 17 of the U.S. Code,

                         in that they used, published, communicated, posted, publicized, and otherwise held out to the

                         public for commercial benefit, the original and unique still images from Plaintiff’s Video

                         without Plaintiff's consent or authority, by using the still images in the infringing articles on the

                         Website.

                                 51.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is

                         entitled to an award of actual damages and disgorgement of all of Defendant's profits

                         attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,

                         in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant




                                                                              6
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 7 of 10 PageID 7




                         in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).

                                 52.     As a result of the Defendant's violations of Title 17 of the U.S. Code, the court

                         in its discretion may allow the recovery of full costs as well as reasonable attorney's fees and

                         costs pursuant to 17 U.S.C § 505 from Defendant.

                                 53.     As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is

                         entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17

                         U.S.C. § 502.

                                                              SECOND COUNT
                                       (Falsification, Removal and Alteration of Copyright Management
                                                         Information 17 U.S.C. § 1202)
BARSHAY SANDERS, PLLC




                                 54.     Plaintiff repeats and incorporates, as though fully set forth herein, each and every

                         allegation contained in the preceding paragraphs, as though set forth in full herein.

                                 55.     Upon information and belief, Defendant knew that Plaintiff created and held

                         rights to the Video because inter alia, the source of the Video that Defendant used to make its

                         infringing copy specifically attributed the Video to Plaintiff by watermark or video credit.

                                 56.     Upon information and belief, in its article on the Website, Defendant copied the

                         still            images               from               the              Video               from
                         https://www.facebook.com/abqraw/videos/578681816407150/?__xts__[0]=68.ARClAMVtq3

                         ILkfNFcdR36U2gfelaJNPSE--jKjj_4xCcrW-TIVfdesuKroVHo55Nf9YebPQJwIFtjpVQYS-
                         4pxrxB2IIH-53rENCOxtok8z6rC_AIMEtBiEG9HPecJw8k3OGjXGiqkI5XVfnUY_-

                         8pKTL5sy3jdt0U07FFq__dkVtKIRoeLntppFM7q9l5RFUMCISv46-Qqh-

                         w14zKVgXWZl04CYvozX1eMH6iTt7S06HiY4rzS_3n7-

                         XSwdBL9t7B55kcSMrZBA6y1zpmOS2nh4Aa5wnk9TDBOK8nCV7Tp9rALz_EAR0gp_V

                         KPqcmp_FTyGsqc818MUjspPQNxieBTdhEMZ0GHxMb4 which contained watermarks on

                         the top right, and bottom left and right sides of the Video stating “ABQRAW,” the owner and

                         author of the Video. The caption of the Video source also stated “***FOR LICENCING OF

                         THE VIDEO ATTACHED, CONTACT US AT abqraw505@gmail.com THIS VIDEO IS




                                                                              7
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 8 of 10 PageID 8




                         COPYRIGHTED.” A copy of a screengrab of the original Video source is attached hereto as

                         Exhibit 3.

                                57.     Upon information and belief, Defendant intentionally removed copyright

                         management information related to the Video with the intent to induce, enable, facilitate, or

                         conceal an infringement of Plaintiff's rights under the Copyright Act. Specifically, Defendant

                         purposefully failed to include the watermark or video credit originally conveyed with the Video

                         in order to mislead the public into believing that Defendant either owned the still images from

                         the Video or had legitimately licensed them for use in the Infringements. Upon information and

                         belief, in addition to removing the watermark and video credit, Defendant also removed the
BARSHAY SANDERS, PLLC




                         metadata from the Video.

                                58.     In addition, Defendant displayed the unauthorized still images of the Video

                         knowing the copyright management information had been removed.

                                59.     Defendant's conduct violates 17 U.S.C. § 1202(a) and 1202(b).

                                60.     Upon information and belief, Defendant's falsification, removal and/or alteration

                         of the aforementioned copyright management information was made without the knowledge or

                         consent of Plaintiff.

                                61.     Upon information and belief, the falsification, alteration and/or removal of said

                         copyright management information was made by Defendant intentionally, knowingly and with

                         the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff's copyright in

                         the Video. Defendant also knew, or should have known, that such falsification, alteration and/or

                         removal of said copyright management information would induce, enable, facilitate, or conceal

                         their infringement of Plaintiff's copyright in the Video.

                                62.     Plaintiff has sustained significant injury and monetary damages as a result of

                         Defendant's wrongful acts as hereinabove alleged, and as a result of being involuntarily

                         associated with Defendant in an amount to be proven.

                                63.     Alternatively, Plaintiff may elect to recover from Defendant statutory damages

                         pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for each violation



                                                                             8
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 9 of 10 PageID 9




                         of 17 U.S.C. § 1202.

                                                                 JURY DEMAND

                                 64.     Plaintiff hereby demands a trial of this action by jury.

                                                             PRAYER FOR RELIEF

                                 WHEREFORE Plaintiff respectfully requests judgment as follows:

                                 That the Court enters a judgment finding that Defendant has infringed on Plaintiff's

                         rights to the Video in violation of 17 U.S.C. §501 et seq. and award damages and monetary

                         relief as follows:
                                         a.     finding that Defendant infringed Plaintiff's copyright interest in the
BARSHAY SANDERS, PLLC




                                                Video by copying and displaying still images from the Video without a

                                                license or consent;

                                         b.     for an award of actual damages and disgorgement of all of Defendant's

                                                profits attributable to the infringements as provided by 17 U.S.C. § 504

                                                in an amount to be proven or, in the alternative, at Plaintiff's election, an

                                                award for statutory damages against each Defendant in an amount up to

                                                $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),

                                                whichever is larger;

                                         c.     for an award of actual damages or, in the alternative, statutory damages

                                                against each Defendant in an amount up to $25,000.00 for each

                                                falsification or removal of copyright management information pursuant

                                                to 17 U.S.C. § 1202;

                                         d.     for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from

                                                any infringing use of any of Plaintiff's works;

                                         e.     for costs of litigation and reasonable attorney's fees against Defendant

                                                pursuant to 17 U.S.C. § 505;

                                         f.     for pre judgment interest as permitted by law; and

                                         g.     for any other relief the Court deems just and proper.



                                                                              9
                        Case 8:21-cv-01619-MSS-CPT Document 1 Filed 07/06/21 Page 10 of 10 PageID 10




                          DATED: July 6, 2021

                                                             BARSHAY SANDERS, PLLC

                                                             By:     /s/ Craig B. Sanders
                                                             Craig B. Sanders, Esq. (Fla Bar 0985686)
                                                             100 Garden City Plaza, Suite 500
                                                             Garden City, NY 11530
                                                             Tel: (516) 203-7600
                                                             Email: csanders@barshaysanders.com
                                                             Attorneys for Plaintiff
                                                             File No.: 122422
BARSHAY SANDERS, PLLC




                                                                 10
